This is an appeal of most novel impression. The action is upon a contract for the sale by the defendant of certain lumber which the plaintiff alleges the defendant failed to comply with, to their damage $2,750. The defendant denied that he had failed to comply with contract and, on the contrary, alleged that he had been always ready to do so, but was prevented by the plaintiff, to his damage $3,000, which he set up as a counterclaim.
The case was tried before Judge Moore and a jury, a mass of testimony was taken; many objections to the rulings of the Judge were entered; the jury found a verdict of $1,250 in favor of the plaintiff.
The defendant served notice of intention to appeal. Before the appellant served his proposed case for appeal, the stenographer who had taken down the proceedings of the trial died. Thereupon the appellant's counsel served upon the opposing counsel a proposed "case" for appeal, which consisted only of the complaint, the answer, a copy of the contract, and this statement:
"Counsel for plaintiffs (defendant?) are unable to frame exceptions, as to the admissibility of evidence or errors in the Judge's charge for the reasons stated in the following affidavit of counsel."
There followed an affidavit by one of the counsel for the defendant and one from J.W. Mansfield, Esq., an expert stenographer, to the effect that upon the adjournment of Court request was made of the official stenographer for *Page 325 
a complete transcript of the proceedings in the case; that before it was furnished the stenographer died suddenly; that Mr. Mansfield was engaged to make the transcript if possible from the notes of the official stenographer; that he was unable to decipher them; that for these reasons it was impossible to reproduce the transcript from which the basis for the defendant's exception could be obtained.
Thereupon the counsel for the plaintiff served upon opposing counsel proposed amendments consisting of a statement in narrative form of the testimony, objections by defendant thereto, and the charge of the Judge. It did not purport to be anything like a full history of the proceedings.
Counsel for defendant refused to allow the proposed amendments, and the "case" was settled by the Judge in the following order:
"After reading the proposed amendments to the case with exceptions on the part of respondent attorneys, I am satisfied that substantially what is set forth did take place, but I cannot say that these amendments contain all that was contained in the testimony or in the charge to the jury that was substantial or that was objected to on the part of defendant-appellants' attorneys. The case was a long one and the testimony voluminous, and I am unable to give an abstract as to all that transpired involving the merits of the case or the law as charged by me applicable thereto in the absence of the stenographer's transcript. With these qualifications the amendments are allowed."
After this order the defendant served no exceptions based upon anything that transpired during the trial, but did serve exceptions to the order settling the "case."
The appellant petitions for rehearing upon grounds which will be reported. *Page 326 
As to the ground number 1a:
The "case" was settled by the Judge as well as he could possibly have done under the circumstances.
As to the ground numbered 1b:
We adhere to the conclusion reached upon this point in the opinion prepared by Mr. Justice Watts.
As to the ground numbered 1c:
The statement in the opinion that "the presiding Judge settled the case, and that settlement is before us without exception," was inadvertently made and is erroneous. We do not think, however, that that is sufficient ground for reversing the conclusion of this Court.
There is in this case no valid appeal from the judgment below. Section 384 of the Code requires the appellant to serve upon opposing counsel a proposed "case with exceptions," which has not been done. Even after the respondent served his proposed amendments, which he was under no obligation to do, and after the Judge settled the "case," the appellant served no exceptions other than exceptions to the order. The fact that the appellant may appeal from an order settling the case presupposes a valid appeal from the judgment. In the absence of exceptions to the judgment, the only remedy open to this appellant was a motion for a new trial; as to the efficacy of which we express no opinion.
The petition is dismissed, and the order heretofore signed staying the remittitur is revoked. *Page 327